Name: Commission Regulation (EC) No 1724/98 of 3 August 1998 derogating from Regulation (EEC) No 689/92 fixing the procedure and conditions for the taking-over of cereals by intervention agencies
 Type: Regulation
 Subject Matter: Europe;  plant product;  trade policy;  European Union law
 Date Published: nan

 Avis juridique important|31998R1724Commission Regulation (EC) No 1724/98 of 3 August 1998 derogating from Regulation (EEC) No 689/92 fixing the procedure and conditions for the taking-over of cereals by intervention agencies Official Journal L 216 , 04/08/1998 P. 0003 - 0003COMMISSION REGULATION (EC) No 1724/98 of 3 August 1998 derogating from Regulation (EEC) No 689/92 fixing the procedure and conditions for the taking-over of cereals by intervention agenciesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 5 thereof,Whereas Commission Regulation (EEC) No 689/92 (3), as last amended by Regulation (EC) No 1612/98 (4), lays down the conditions for accepting cereals into intervention;Whereas Regulation (EEC) No 1766/92 lays down that cereals may be offered for intervention in Sweden up until 30 June;Whereas large quantities were offered at the end of June 1998; whereas the deadline for taking over those cereals should be laid down, taking account of the extension of the deadline for offers;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS DECISION:Article 1 Notwithstanding the third subparagraph of Article 3(3) of Regulation (EEC) No 689/92, the final delivery of the quantities offered for intervention in Sweden in June 1998 must be made by 21 August 1998.Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 August 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 August 1998.For the CommissionMonika WULF-MATHIESMember of the Commission(1) OJ L 181, 1. 7. 1992, p. 21.(2) OJ L 126, 24. 5. 1996, p. 37.(3) OJ L 74, 20. 3. 1992, p. 18.(4) OJ L 209, 25. 7. 1998, p. 25.